NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2302-19

THOMAS POWERS,

          Plaintiff-Appellant,

v.

TOWNSHIP OF MAHWAH,
MAYOR JOHN ROTH, and
TOWNSHIP COUNCIL
MEMBERS,

          Defendants-Respondents,

and

THE RAMAPOUGH MOUNTAIN
INDIANS, INC.,

     Nominal Defendant-
     Respondent.
______________________________

                   Argued December 14, 2021 – Decided March 16, 2022

                   Before Judges Rothstadt and Natali.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. L-6223-19.
            Thomas Powers, appellant, argued the cause pro se.

            Ruby Kumar-Thompson argued the cause for
            respondents Township of Mahwah, Mayor John Roth,
            and Township Council Members (Cleary Giacobbe
            Alfieri Jacobs, LLC, attorneys; Brian M. Chewcaskie,
            of counsel; Ruby Kumar-Thompson, on the brief).

            Brittany M. Thomas argued the cause for respondent
            The Ramapough Mountain Indians, Inc. (Center for
            Constitutional Rights and Cohen Green, PLLC,
            attorneys; Brittany M. Thomas and J. Remy Green, on
            the brief).

PER CURIAM

      This appeal arises from the latest dispute over activities conducted by

nominal defendant, the Ramapough Mountain Indians, Inc. (RMI) on property

it owns adjacent to the Ramapo Hunt & Polo Club Association (RHPC)

residential development where plaintiff Thomas Powers owns a home, all

situated within defendant Township of Mahwah. After years of litigation, in

2019, Mahwah and the RMI entered into a settlement of their dispute (the 2019

settlement agreement). The RHPC proceeded to a bench trial against the RMI,

and after presenting its proofs, the trial judge dismissed its complaint. Shortly

thereafter, plaintiff filed this action in lieu of prerogative writs, alleging that

Mahwah executed the settlement with the RMI without authority, while

circumventing land use procedures and ignoring safety concerns.           He also


                                                                             A-2302-19
                                        2
alleged that RMI's use of RHPC's bridge and roads to access its property was a

taking of plaintiff's property.

         In this appeal, plaintiff challenges the Law Division's January 24, 2020

dismissal of his complaint under Rule 4:6-2, for failure to state a claim upon

which relief could be granted that was entered after the motion judge

determined, among other things, plaintiff's claims were barred by res judicata

and collateral estoppel. Plaintiff also appeals from the motion judge's denial of

his request for the judge to recuse himself.

         We have carefully considered plaintiff's contentions in light of the record

and the applicable principles of law. For the reasons that follow, we affirm.

                                          I.

         The facts derived from the motion record are summarized as follows. The

driveway to plaintiff's home, within the RHPC community, is directly across the

street from RMI's driveway. The only way to access RHPC's property is by

crossing a bridge over the Ramapo River and using a road that traverses through

its development; RMI's property is accessed by crossing the same bridge and

roads.




                                                                              A-2302-19
                                          3
      As a resident of the RHPC community, plaintiff is a member of the RHPC

homeowners' association (HOA), which owns the roads and bridge within the

community as common areas. Plaintiff is also a former president of the HOA.

      Going back almost ten years, the HOA and Mahwah were embroiled in

litigation with RMI over its use of its undeveloped property for gatherings,

religious and otherwise, and its impact on the RHPC community. In a related

matter, we recently described the origins of their dispute as follows:

                  [O]n May 9, 2017, . . . Mahwah . . . filed a
            complaint against RMI to enjoin violations of the
            Township's zoning ordinance pursuant to N.J.S.A.
            40:55D-18 because RMI appeared to be erecting
            buildings or other prohibited structures.

                  Four months later, plaintiff [the RHPC] . . . filed
            a verified complaint and order to show cause seeking
            temporary restraints against RMI and the Township,
            alleging RMI was engaging in various activities, uses,
            or actions . . . in violation of the Township zoning
            ordinances and seeking an injunction for compliance of
            the zoning ordinances. Specifically, "the main uses that
            the [[RHPC] was] complaining about . . . [were] public
            assembly, religious use and house of worship camping
            and campgrounds, that w[ere] not permitted." The
            [RHPC] and Township's lawsuits were eventually
            consolidated.

                  An order to show cause was denied on December
            15, 2017, after RMI rectified certain zoning violations
            in response to the lawsuits. Nevertheless, the case
            continued to move forward on the underlying
            complaint. The Township settled with RMI just before

                                                                         A-2302-19
                                        4
            trial; however, the [RHPC] declined to join in the
            settlement. Thus, the court conducted a bench trial
            from April 1 to May 3, 2019, to address the [RHPC's]
            complaint. After the [RHPC] presented its case in
            chief, the trial court granted RMI's motion for a directed
            verdict. . . .

            [Ramapo Hunt & Polo Club Ass'n v. Ramapough
            Mountain Indians, No. A-5711-18, (App. Div. Jan. 12,
            2021) (slip op. at 2-3 (sixth and seventh alteration in
            original).]

      The 2019 settlement agreement between Mahwah and RMI resolved

several ongoing issues. 1 For example, it stated that RMI's "prayer circle and

altar on the Property may remain . . . subject to the conditions of this Agreement.

No other structures shall be permitted on the Property without approval or a

permit issued by the Township land use board, if required, except as otherwise

set forth in this Agreement." The agreement also allowed "RMI [to] use the

property for place of assembly, including cultural and religious gatherings, and

for uses consistent with the Township's zoning ordinances applicable to the

C200 zone." And, it addressed parking and other issues based on the number of



1
  Township's council approved the settlement at a meeting held on May 9, 2019,
after considering public comment and deliberating in closed session. The
settlement was memorialized in a resolution. Plaintiff and other members of the
HOA attended the meeting. The settlement also resolved a federal action filed
by RMI against Mahwah under the Religious Land Use and Institutionalized
Persons Act of 2000 (RLUIPA), 42 U.S.C. §§ 2000cc to -5.
                                                                             A-2302-19
                                        5
people that RMI anticipated would attend events on the RMI property. It also

permitted the RMI to install a driveaway, and it addressed future land use,

instructing that "RMI comply with all other applicable laws and ordinances,

including but not limited to laws and regulations concerning noise, watershed

protection, flood hazards, and fire hazards."

      Pertinent to this appeal, the 2019 settlement agreement specifically

resolved Mahwah's claims about safety and health concerns arising from traffic

issues associated with the RMI's use of the bridge and roads through RHPC's

property. It also disposed of Mahwah's claims that RMI's use of the bridge and

roads was a nuisance or otherwise interfered with the RHPC community

members' property rights. And, significantly, it committed the RMI to using its

property consistent with all laws.

      Although its action against RMI had been consolidated with Mahwah's

action, RHPC did not join in the settlement, so it proceeded to a bench trial on

its complaint. The complaint included detailed allegations about RMI's use of

its property, its adverse impact on the RHPC community, including its bridge,

roadways, and trespassing by RMI members on individual owners' driveways

and other portions of their properties.     In particular, similar to plaintiff's

complaint here, RHPC alleged that RMI's land uses (e.g., erection of building,


                                                                           A-2302-19
                                        6
public assembly, and religious gatherings) violated zoning and municipal

ordinances; and that RMI's activities (erection of structures, religious

gatherings, trespassing on individual owners' driveways, and cooking

implements) posed a health and safety issues because the property's location

within the floodplain of the Ramapo River and the location of the property's

driveway.

      RHPC's complaint was dismissed after the bench trial before the same

motion judge who later dismissed plaintiff's complaint in the present action. In

dismissing RHPC's complaint, the judge concluded as follows:

            There [was] no showing that [the Township is] not
            enforcing the law as of today and, as such, being that
            there is no current violation, or one even being
            contemplated, [t]he [c]ourt is devoid of any evidence
            and finds that plaintiff[] ha[s] failed to show a prima
            facie case to give a restraint as a matter of law against
            the defendant[] and, as such, the application is denied
            and the case is dismissed that is presently before this
            court, and the other case that was consolidated with this
            has been dismissed as settled.

      The RHPC did not appeal from the dismissal of its action. A few months

later, however, plaintiff filed this action on August 16, 2019, challenging the

settlement between Mahwah and RMI and requesting injunctive relief.




                                                                          A-2302-19
                                       7
      In the original complaint, plaintiff alleged that the 2019 settlement

agreement violated zoning and municipal ordinances, land use and site plan

procedures, and constituted illegal contract and spot zoning. He also alleged a

violation of Chapter 27 of Mahwah's municipal code's floodway regulations, and

that the 2019 settlement agreement impermissibly allowed RMI to build a

parking lot, and acknowledged its use of RHPC's bridges and roads, contrary to

past resolutions that expressed their lack of jurisdiction to consider or determine

the right of a new lot owner to utilize RHPC's bridge. In the second count,

plaintiff also challenged Mahwah's permitting RMI's use of an existing

driveway. The complaint concluded by requesting that Mahwah be compelled

to cancel the 2019 settlement agreement, rescind its confirming resolution, and

move RMI's driveway.

      In his amended complaint filed on September 6, 2019, plaintiff alleged

facts and made claims about violations of his due process and equal protection

rights as a neighboring property owner. Plaintiff argued against RMI's use of

the property, uses which Mahwah acknowledged in the 2019 settlement

agreement, and added a third count about safety concerns regarding RMI's

driveway.   He specifically alleged, that "[p]ublic [a]ssembly and religious

gatherings are not permitted uses or conditionally permitted uses in the


                                                                             A-2302-19
                                        8
Conservation Zone, pursuant to Section 24-4.1 of the Municipal Code of the

Township." In lieu of filing an answer, Mahwah and RMI filed motions to

dismiss plaintiff's amended complaint, and plaintiff filed opposition to both.

      Prior to filing its motion, on September 20, 2019, Mahwah requested that

the matter be assigned to the motion judge because of his familiarity with the

earlier actions.   In a January 7, 2020, plaintiff requested that the case be

reassigned to the original judge who managed the matter before the motion judge

became involved. In response, the civil presiding judge informed plaintiff that

the motion judge must hear plaintiff's request.

      On January 24, 2020, plaintiff filed a motion for the motion judge to

recuse himself and asked for an adjournment of the motions to dismiss scheduled

for that day to allow time for the motion for recusal. Before hearing the motion

to dismiss, the motion judge declined to recuse himself, relying upon Rule 1:12-

1 and finding there were no facts to support his recusal under the rule.

      As to the motion to dismiss, after considering the parties' oral arguments,

the motion judge granted the motions, setting forth his reasons in an oral

decision placed on the record that day. In his decision, the judge stated the

following:




                                                                           A-2302-19
                                        9
       The plaintiff . . . , a resident of [RHPC] seeks to
nullify the settlement agreement that was approved by
the Township of Mahwah Council on May 9[], 2019.

       The [c]ourt finds the settlement agreement valid
and not subject to any legally valid challenges by the
plaintiff. Specifically, claims by the plaintiff that his
individual constitutional rights to procedural due
process were violated by the agreement are totally
specious.

       Powers did not suffer any special injury, as his
land is not an adjoining property involved in the
settlement, and he was not deprived of any ownership
rights to his property.

     Plaintiff also fails to identify how the process for
approving the settlement was constitutionally or legally
improper.

      Finally, the plaintiff also seeks to re-litigate the
decision after trial of the remaining case that followed
the settlement of the Township of Mahwah [v.]
Ramapough Mountain Indians. That case was entitled
Ramapough Hunt and Polo Club Association [v.]
Ramapough Mountain Indians. That had been earlier
consolidated with the Township case.

      [Plaintiff] was represented on these same claims
as a member of that association. Plaintiff is, therefore,
estopped from raising these previously adjudicated
claims.

      Those claims were tried to a conclusion . . . and
this [c]ourt gave a decision after trial . . . that is
contained on the record which transcript has been
submitted by the movants.


                                                             A-2302-19
                           10
                   Here, plaintiff . . . is a member of the [RHPC]
            and, thus, had interests that were common with it. A
            non-profit [HOA] . . . can bind its members in litigation
            that is brought on their behalf in an earlier action. See
            Allen [v. V and] A [Bros.,] Inc., 208 N.J. 114[,] 139
            (2011).

                   The issues that were raised and adjudicated at
            trial include the very same issues with the settlement
            and the adjudication after trial that plaintiff . . . once
            again raises under the rubric of a prerogative writ.

                  Such collateral estoppel and res judicata applies
            to bar re-litigation of these adjudicated matters in any
            nuance subsequent action being filed by a disgruntled
            [RHPC] member.

      This appeal followed, in which plaintiff contends that the motion judge

erred by concluding collateral estoppel and res judicata barred his action; in

finding that plaintiff's property did not adjoin RMI's property; and by not finding

that his pleading set forth a claim that Mahwah's entering into the settlement

with the RMI was arbitrary, capricious or unreasonable because it ignored

legitimate safety concerns, constituted impermissible spot and contract zoning,

was not authorized by state land use laws, and was contrary to Mahwah's flood

damage prevention ordinance. He also contends that his complaint was timely,

and the motion judge should have recused himself. We disagree.




                                                                             A-2302-19
                                       11
                                      II.

      We begin our review by disposing of plaintiff's contentions on appeal

about the timeliness of his complaint, and the motion judge's decision to not

grant plaintiff's recusal motion. As to the timelines issue, the motion judge

never addressed it, and therefore he did not make any ruling about that issue,

leaving us simply with nothing to review.2

      As to the recusal motion, under Rule 1:12-2, parties must submit motions

for disqualification "directly to the judge presiding over the case." State v.

McCabe, 201 N.J. 34, 45 (2010). "[R]ecusal motions are 'entrusted to the sound

discretion of the judge and are subject to review for abuse of discretion.'"

Goldfarb v. Solimine, 460 N.J. Super. 22, 30 (App. Div. 2019) (quoting

McCabe, 201 N.J. at 45), aff'd, 245 N.J. 236 (2021)). We conduct a de novo

review only as to whether the motion judge applied the proper legal standard.

McCabe, 201 N.J. at 45.




2
   As Mahwah argues to us, plaintiff's appeal focused on whether Mahwah's
actions were arbitrary and capricious, without presenting any arguments about
the violation of his equal protection or due process rights under the Fourteenth
Amendment. For that reason, we deem the argument to have been waived.
Skolodowsky v. Lushis, 417 N.J. Super. 648, 657 (App. Div. 2011) ("An issue
not briefed on appeal is deemed waived.").
                                                                          A-2302-19
                                      12
      The test for recusal is whether "a reasonable, fully informed person have

doubts about the judge's impartiality[.]" DeNike v. Cupo, 196 N.J. 502, 517

(2008). Appearance of and actual fairness are essential, but whether upholding

these necessitates disqualification generally requires a case-by-case analysis.

See McCabe, 201 N.J. at 45-46. Further, in deciding a recusal motion, a judge

must be mindful that his or her "duty to sit where appropriate is as strong as the

duty to disqualify oneself where sitting is inappropriate." Goldfarb, 460 N.J.

Super. at 31. "It is improper for a judge to withdraw from a case upon a mere

suggestion that he is disqualified 'unless the alleged cause of recusal is known

by him to exist or is shown to be true in fact.'" Panitch v. Panitch, 339 N.J.

Super. 63, 66-67 (App. Div. 2001) (quoting Hundred E. Credit Corp. v. Eric

Schuster Corp., 212 N.J. Super. 350, 358 (App. Div. 1986)).

      Applying these guidelines, we conclude the motion judge did not abuse

his discretion in denying plaintiff's motion for his recusal. Here, plaintiff never

alleged any specific facts that suggested the motion judge would act or appear

to act with bias. The only reason he raised the request for recusal was stated in

his January 13, 2020 letter request, where he argued the following conclusions

without reference to any specific supporting facts:

            Your Honor presided over [RHPC's case] and the
            settlement discussions, there were at least three

                                                                             A-2302-19
                                       13
             misrepresentations and facts suppressed during the
             settlement discussions and other discussions, which
             could potentially make you a witness in my case.
             Because of this it should not be possible for you to
             preside over my case.

      At the January 24th hearing, plaintiff again only argued that "[b]ecause

there were . . . facts suppressed and misrepresentations in that matter, which I

think could possibly alter how this case, my case, is viewed . . . ." Plaintiff did

not maintain his earlier assertion that the judge would be a witness. Plaintiff

never identified the "at least three misrepresentations and facts suppressed" he

believed required the judge's recusal.

      In denying the application, the motion judge reviewed the record and Rule

1:2-1, and stated that none of the factors were applicable. Even though the judge

had prior knowledge about the parties' dispute, there was no identifiable reason

why anyone would believe he would be a witness in this case. His knowledge

about the case gleaned from his presiding over the RHPC complaint against RMI

did not give rise to a conflict that warranted recusal. We have no reason to

disturb the judge's ruling in this regard.

                                         III.

      We turn then to plaintiff's appeal from the dismissal of his complaint

under Rule 4:6-2(e). "We review a grant of a motion to dismiss a complaint for


                                                                             A-2302-19
                                         14
failure to state a cause of action de novo, applying the same standard under Rule

4:6-2(e) that governed the motion court." Wreden v. Twp. of Lafayette, 436

N.J. Super. 117, 124 (App. Div. 2014). In our review, we afford no deference

to a trial court's Rule 4:6-2(e) motion decision. See Rezem Fam. Assocs., LP v.

Borough of Millstone, 423 N.J. Super. 103, 114 (App. Div. 2011).

      Under the rule, a complaint can be dismissed if the facts alleged in the

complaint do not state a viable claim as a matter of law. Id. at 113-14. The

standard for determining the adequacy of plaintiff's pleadings is, after a

"generous" review of its contents, "whether a cause of action is 'suggested' by

the facts." Green v. Morgan Props., 215 N.J. 431, 451-52 (2013) (quoting

Printing Mart-Morristown v. Sharp Elecs. Corp., 116 N.J. 739, 746 (1989)). "In

evaluating motions to dismiss, courts consider 'allegations in the complaint,

exhibits attached to the complaint, matters of public record, and documents that

form the basis of a claim.'" Banco Popular N. Am. v. Gandi, 184 N.J. 161, 183

(2005) (quoting Hing Q. Lum v. Bank of Am., 361 F.3d 217, 222 n.3 (3d Cir.

2004)). Consideration of documents specifically referenced in the complaint

will not convert the motion into a motion for summary judgment. E. Dickerson

& Son v. Ernst & Young, LLP, 361 N.J. Super. 362, 365 n.1 (App. Div. 2003),

aff'd 179 N.J. 500 (2004).


                                                                           A-2302-19
                                      15
      Where the parties submit material outside the pleadings that are

considered by the court, the motion effectively becomes a motion for summary

judgment. See R. 4:6-2; R. 4:46. The standard for summary judgment is whether

the moving parties have established that there are no genuine disputes as to any

material facts, and, if so, whether the facts, viewed in the light most favorable

to the non-moving party, entitles the moving parties to judgment as a matter of

law. R. 4:46-2(c); Davis v. Brickman Landscaping, Ltd., 219 N.J. 395, 406

(2014); Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 540 (1995).

      Where such additional materials are not resubmitted and relied upon, a

court assess only the legal sufficiency of the claim. Sickles v. Cabot Corp., 379

N.J. Super. 100, 106 (App. Div. 2005). Consequently, "[a]t this preliminary

stage of the litigation [courts are] not concerned with the ability of plaintiffs to

prove the allegation contained in the complaint." Printing Mart, 116 N.J. at 746.

Rather, they should accept the factual allegations as true, Sickles, 379 N.J.

Super. at 106, and "search[] the complaint in depth and with liberality to

ascertain whether the fundament of a cause of action may be gleaned even from

an obscure statement of claim . . . ." Printing Mart, 116 N.J. at 746 (citation

omitted).




                                                                              A-2302-19
                                        16
      "However, we have also cautioned that legal sufficiency requires

allegation of all the facts that the cause of action requires." Cornett v. Johnson

& Johnson, 414 N.J. Super. 365, 385 (App. Div. 2010), aff'd as modified, 211

N.J. 362 (2012), abrogated on other grounds by McCarrell v. Hoffmann-La

Roche, Inc., 227 N.J. 569, 592 (2017). In the absence of such allegations, the

claim must be dismissed.      Ibid. (citing Sickles, 379 N.J. Super. at 106).

Generally, when courts dismiss for failure to state a claim, they dismiss without

prejudice. Smith v. SBC Commc'ns Inc., 178 N.J. 265, 282 (2004). But a court

may dismiss with prejudice under some circumstances, including when

"plaintiffs have not offered either a certification or a proposed amended pleading

that would suggest their ability to cure the defects" in their complaint, Johnson

v. Glassman, 401 N.J. Super. 222, 246 (App. Div. 2008), or the opportunity to

cure "would be a 'futile' and 'useless endeavor,'" Cona v. Twp. of Washington,

456 N.J. Super. 197, 214 (App. Div. 2018).

      Here, the motion judge dismissed plaintiff's complaint with prejudice,

essentially stating two reasons: collateral estoppel and res judicata barred his

claims that were addressed in the action between Mahwah, RHPC and RMI, and

his complaint failed to assert any factual basis for concluding that Mahwah acted

improperly in settling its dispute with RMI. We address each in turn.


                                                                            A-2302-19
                                       17
                                       A.

      The application of res judicata and collateral estoppel raise questions of

law. Selective Ins. Co. v. McAllister, 327 N.J. Super. 168, 173 (App. Div.

2000). As such, we review a trial judge's determination de novo. Manalapan

Realty, L.P. v. Twp. Comm. of Manalapan, 104 N.J. 366, 378 (1995).

      "Res judicata prevents a party from relitigating for a second time a claim

already determined between the same parties." In re Vicinage 13 of the N.J.

Superior Ct., 454 N.J. Super. 330, 341 (App. Div. 2018). It applies when a

particular controversy has been fully and fairly adjudicated, which bars further

litigation. McAllister, 327 N.J. Super. at 172-73 (App. Div. 2000). See also In

re Est. of Gabrellian, 372 N.J. Super. 432, 447 (App. Div. 2004) ("It is well

established that 'a judgment of involuntary dismissal or a dismissal with

prejudice [entered after a settlement] constitutes adjudication on the merits as

fully and completely as if the order had been entered after trial.'" (quoting

Velasquez v. Franz, 123 N.J. 498, 507 (1991))).

            In assessing whether the doctrine applies, courts
            consider five factors:

                  (1) the issue to be precluded is identical to
                  the issue decided in the prior proceeding;
                  (2) the issue was actually litigated in the
                  prior proceeding; (3) the court in the prior
                  proceeding issued a final judgment on the

                                                                          A-2302-19
                                      18
                  merits; (4) the determination of the issue
                  was essential to the prior judgment; and (5)
                  the party against whom the doctrine is
                  asserted was a party to or in privity with a
                  party to the earlier proceeding.

            However, "even where these requirements are met, the
            doctrine, which has its roots in equity, will not be
            applied when it is unfair to do so."

                  [Vicinage 13, 454 N.J. Super. at 341
                  (quoting N.J. Div. of Youth & Fam. Servs.
                  v. R.D., 207 N.J. 88, 115 (2011) and
                  Olivieri v. Y.M.F. Carpet, 186 N.J. 511,
                  521 (2006)).]

      The doctrine of collateral estoppel (or "issue preclusion") is "that branch

of the broader law of res judicata, which bars re-litigation of any issue which

was actually determined in a prior action, generally between the same parties,

involving a different claim or cause of action." Vicinage 13, 454 N.J. Super. at

341 (quoting State v. Gonzalez, 75 N.J. 181, 186 (1977)); see also In re

Liquidation of Integrity Ins. Co., 214 N.J. 51, 66 (2013). In determining whether

collateral estoppel applies, a court considers the same factors as it applies to a

determination about res judicata. Pace v. Kuchinsky, 347 N.J. Super. 202, 215

(App. Div. 2002). Like res judicata, courts should not apply collateral estoppel

"when it is unfair to do so," even if a party shows all five requirements. Ibid.




                                                                            A-2302-19
                                       19
      Courts favor issue preclusion to conserve resources and prevent

harassment and inconsistency. Id. at 216 (citing McAllister, 327 N.J. Super. at

173). Courts disfavor preclusion when

            the party . . . could not have obtained review of the
            prior judgment; [differences in] the quality or extent of
            the procedures . . . ; it was not foreseeable . . . that the
            issue would arise in subsequent litigation; and the . . .
            party did not have an adequate opportunity to obtain a
            full and fair adjudication in the prior action.

            [Ibid.]

      Issue preclusion will apply if a representative of party in the earlier

litigation had an "adequate opportunity" to pursue the claims asserted by the

party in the second action. When a party is a virtual representative of a non -

party, they are in privity, and courts apply collateral estoppel to bar the non-

party's subsequent litigation. See Allen 208 N.J. at 139.

      Under these parameters, we conclude that the motion judge correctly

determined that plaintiff's claims should be dismissed with prejudice as th ey

replicated the claims tried to conclusion by RHPC.          Those issues included

assertions by RHPC that RMI violated various ordinances and land use laws and

created a nuisance on their property.

      Plaintiff's claims were also properly barred because they only sought to

relitigate issues that were resolved by the 2019 settlement agreement, to the

                                                                           A-2302-19
                                        20
extent his complaint resurrected claims asserted by Mahwah in the prior action,

and those tried to conclusion in RHPC's action because he was a member of that

association. As such, plaintiff was bound by the results.

       For example, plaintiff contended that allowing RMI to use the bridge and

roads through RHPC's property was a taking of private property, but that

property belonged to the RHPC and not plaintiff, and its complaint seeking to

enjoin the same use had been dismissed. See Siller v. Hartz Mountain Assocs.,

93 N.J. 370, 383 (1983) (explaining that where claims against condominium

developer were confined to common areas and facilities, the owners' association

had exclusive standing to maintain action against developer).           Similarly,

plaintiff argued that the RMI's driveway allowed under the 2019 settlement

agreement was illegal and posed a safety and health concern, as did the RHPC

in its earlier 3 action.

       Also, one of the results of the earlier trial was that the judge found that

there was no "violations of law currently occurring" as a result of the RMI's

actions, which he viewed as being no different than a resident having a party at

their home. He also found that under the 2019 settlement agreement, "The RMI



3
  In his appellate brief, plaintiff advises that the HOA is pursuing its own claim
challenging the 2019 settlement agreement in federal court.
                                                                            A-2302-19
                                       21
has settled and agreed upon the lawful use of the property [and t]here is no

showing that Mahwah's not enforcing the law as of today." Therefore, to the

extent plaintiff in this action contends that the agreement permitted the RMI to

act outside of ordinances or otherwise, he is bound by the determination made

in the action between RHPC and RMI.

      Plaintiff's claims about the legality of the settlement reached between

Mahwah and RMI were clearly not the subject of the action between RHPC and

RMI, nor was RHPC or plaintiff a party to that settlement. Those claims were

not barred by either res judicata or collateral estoppel.

                                        B.

      We turn our attention therefore to the dismissal of plaintiff's action

challenging Mahwah's entry into the 2019 settlement agreement with RMI. As

already noted, the motion judge concluded that plaintiff's claims that his

constitutional rights were violated were "totally specious," that plaintiff did not

suffer "any special injury 4 as" his property did not "adjoin[ the] property


4
   "[A]n individual who sustains special damages over and above that suffered
by the general public," may have a public nuisance cause of action after a
consideration of the facts by the trial court determines that a governing body
"has not fairly and adequately considered and protected the rights and peculiar
interests . . . in their representative capacities in [a] settlement." Howell Twp.
v. Waste Disposal, Inc., 207 N.J. Super. 80, 95, 98-99 (App. Div. 1986) (citing


                                                                             A-2302-19
                                       22
involved in the settlement," and plaintiff "fail[ed] to identify how the process

for approving the settlement was constitutionally or legally improper." We

agree.

         At the outset, we note that contrary to plaintiff's contention, there is no

evidence that the Mahwah's resolution to approve the 2019 settlement agreement

violated the Open Public Meetings Act (OPMA), N.J.S.A. 10:4-6 to -21.

Mahwah approved the settlement after properly conducting a public Whispering

Woods hearing. Whispering Woods at Bamm Hollow v. Twp. of Middletown

Plan. Bd., 220 N.J. Super. 161, 172-73 (Law Div. 1987). "The procedures

employed in Whispering Woods have since been approved in other land use

cases." Friends of Peapack-Gladstone v. Borough of Peapack-Gladstone Land

Use Bd., 407 N.J. Super. 404, 423 (App. Div. 2009) (citations omitted).

Whispering Woods requires that a settlement agreement be "subject to public




Mayor & Council of Borough of Alpine v. Brewster, 7 N.J. 42, 52 (1951)); see
also In re Lead Paint Litig., 191 N.J. 405, 426-29 (collecting cases). Here, the
closest claim of special damages relates to the RMI's use of its driveway across
from plaintiff's. However, the 2019 settlement agreement and the RHPC's
complaints addressed the RMI's use of its driveway and its impact on adjoining
homeowners. Any failure to comply with the agreement would require a
municipal action for enforcement. Plaintiff has not suffered any special damage
and therefore has no individual claim to maintain.
                                                                              A-2302-19
                                         23
presentation, a public hearing thereon and a public vote." Whispering Woods,

220 N.J. Super. at 172.

      Moreover, we observe that municipalities not only have the authority to

settle cases, assuming they act without fraud and in good faith, but such

settlements are encouraged as a matter of public policy. See DEG, LLC v. Twp.

of Fairfield, 198 N.J. 242, 259 (2009) ("Settlements also save parties litigation

expenses and facilitate the administration of the courts by conserving judicial

resources. Those benefits should be as available to public entities as they are to

private parties." (internal citation omitted)).   As already noted, the earlier

litigation ended with a determination there was no proof of any violations of

law, as plaintiff contended in his complaint in this action.        Beyond those

allegations, plaintiff's complaint merely asserted legal conclusions based on

plaintiff's view of the law, without, as the motion judge found, a shred of factual

support. Under these circumstances, we have no cause to disturb the dismissal

of plaintiff's action with prejudice.

      Affirmed.




                                                                             A-2302-19
                                        24